UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-4554



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARTY LORENZO WRIGHT,

                                            Defendant - Appellant.



                            No. 97-4555



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALLEYNE REED WRIGHT,

                                            Defendant - Appellant.



                            No. 97-4556



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JAMES EDWARD GREENHOW, a/k/a James Neal, a/k/a
Candyman,

                                           Defendant - Appellant.



                            No. 97-4557



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


LEVI HAWKINS,

                                           Defendant - Appellant.



                            No. 97-4561



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


MARTY LORENZO WRIGHT,

                                           Defendant - Appellant.




                                 2
                            No. 97-4562



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


ALLEYNE REED WRIGHT,

                                           Defendant - Appellant.



                            No. 97-4563



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


JAMES EDWARD GREENHOW, a/k/a James Neal, a/k/a
Candyman,

                                           Defendant - Appellant.



                            No. 97-4564



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,




                                 3
          versus


ORRIE GAINES HOLMES, a/k/a Chopper,

                                              Defendant - Appellant.




                            No. 97-4565



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEVI HAWKINS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (CR-95-44, CR-95-39)


Submitted:   June 2, 1998                 Decided:    July 24, 1998


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Noland Grinnalds, Hampton, Virginia; Richard Chisolm Kerns,
Newport News, Virginia; Wesley Lee Pendergrass, Hampton, Virginia;
Richard S. Yarrow, Hampton, Virginia; Robert Bruce Jones, Newport
News, Virginia, for Appellants.    Helen F. Fahey, United States
Attorney, Michael R. Smythers, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


                                 4
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants were convicted of various charges stemming from

their respective roles in a conspiracy to distribute crack cocaine

and marijuana.   See 21 U.S.C. § 2 (1994); 21 U.S.C. §§ 841(a)(1),

846 (1994).    In addition, several Appellants were convicted of

firearms charges related to the drug conspiracy.    See 18 U.S.C.A.

§ 922(g)(1) (West Supp. 1998); 18 U.S.C.A. § 924(c)(1) (West Supp.

1998).   For his role as the leader of the conspiracy, Marty Lorenzo

Wright also was convicted of conducting a continuing criminal

enterprise (CCE).   See 21 U.S.C. § 848(a) & (c) (1994).   Finding no

merit to any of Appellants’ assignments of error, we affirm their

convictions.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  5